Citation Nr: 0216093	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected iritis of the right eye.  

2.  Entitlement to service connection for headaches, claimed 
as secondary to the service-connected iritis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to May 
1985 and from May 1987 to July 1990.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the RO 
that denied a compensable rating for the service-connected 
iritis.  Furthermore, in a July 1997 rating decision, the RO 
denied service connection for headaches, claimed as secondary 
to the service-connected iritis.  

In February 1999, a hearing was held before the undersigned 
Member of the Board who was designated by the Chairman of the 
Board to conduct the hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  

Thereafter, in May 1999, the Board remanded the case to the 
RO for further development of the record.  




REMAND

Although the veteran was afforded a hearing in February 1999, 
the Board received a VA Form 9 in September 2002, requesting 
an another hearing at the RO before a Member of the Board.  

As the veteran has not been afforded the opportunity to have 
this additional hearing, the RO should take appropriate steps 
to schedule him for another hearing.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

The RO should take the necessary steps to 
contact the veteran to schedule him for a 
hearing at the RO at the earliest 
available opportunity.  Unless the 
veteran indicates a desire to withdraw 
the outstanding hearing request 
(preferably, in a signed writing), the 
hearing should be held.  Then, the RO 
should review the veteran's claims and 
undertake any indicated development.  If 
any benefit sought on appeal remains 
denied then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




